76 U.S. 786
19 L.Ed. 786
9 Wall. 786
PIERCEv.COX.
December Term, 1869

THIS was the case of two motions to dismiss an appeal from the Supreme Court of the District of Columbia; one of the motions being made by the appellant on the ground that no citation had been issued according to law, and the other by the appellee, because the amount in controversy was not of the value of $1000. Moreover, there was no evidence in the record of an allowance of the appeal. As to the value of the amount in controversy, it appeared that it was a life interest in $1200 of six per cent. stock of the corporation of Washington, and not worth $1000.
Mr. Brent, for the appellant; Mr. Davidge, contra.
The CHIEF JUSTICE delivered the opinion of the court.


1
The motion on the part of the appellant to dismiss the appeal, on the ground that no citation was issued according to law, cannot be sustained. The appellee is in court represented by counsel, and makes no objection to the want of citation. By this appearance the citation is waived so far as the appellee is concerned, and the appellant cannot be heard to object the want of citation occasioned by her own negligence, and cured by voluntary appearance.


2
But the motion of the appellee must be granted on both the grounds presented.


3
The law does not give to this court jurisdiction of appeals from the Supreme Court of the District of Columbia when the amount in controversy is less than $1000.


4
There is, moreover, no evidence in the record of any allowance of appeal; and without an allowance this court cannot acquire jurisdiction.


5
WRIT DISMISSED.